   1   Russell Brown
       CHAPTER 13 TRUSTEE
   2
       Suite 800
   3   3838 North Central Avenue
       Phoenix, Arizona 85012-1965
   4   602.277.8996
   5
   6                              UNITED STATES BANKRUPTCY COURT

   7                                        DISTRICT OF ARIZONA
   8
        In re                                               Chapter 13
   9
        DENEKA M. LECHUGA,                                  Case No. 2-19-bk-09299-BKM
  10
  11    Debtor.                                             TRUSTEE’S RECOMMENDATION

  12                                                        Deadline is November 25, 2019
  13
                The Trustee has reviewed the Plan, Schedules, and Statement of Financial Affairs.
  14
                Subject to the resolution of the following issues, the Plan will meet Code requirements and
  15
       the Trustee will recommend confirmation:
  16
  17            (1) The Arizona Department of Revenue has filed an objection to the Plan. The attorney for

  18   the Debtor must notify the Trustee if the objection has been resolved or, if the objection is
  19
       unresolved, file the appropriate motion to get the Court to hold a hearing on the objection. If
  20
       resolution of the objection changes Plan funding requirements, the Trustee requires receipt of a new
  21
       Plan analysis with any proposed order confirming the Plan. If a motion is filed to get a hearing
  22
  23   before the Court, the time to submit a proposed Order confirming the Plan to the Trustee is extended.

  24   The creditor must sign the order confirming plan, or file a withdrawal of the objection to
  25   confirmation.
  26
                (2) The secured debt to be paid to Capital One Auto Finance is to be reduced to $23,257.48
  27
       as stated in the creditor’s proof of claim, to be paid at the rate of 6% interest as stated in the Plan.
  28


Case 2:19-bk-09299-BKM         Doc 29     Filed 10/25/19      Entered 10/25/19 14:49:43          Desc
                                             Page 1 of 4
   1           (3) The priority debt to be paid to Joseph D. DeMatteo is to be reduced to $17,315.36 as
   2
       stated in the creditor’s proof of claim.
   3
               (4) The Order confirming must correct the plan payment start date to August 24, 2019.
   4
               (5) Debtor has a domestic support obligation. Pursuant to 11 U.S.C. § 1325(a)(8), the order
   5
   6   confirming plan must state: “The debtor has paid all amounts that are required to be paid under a

   7   domestic support obligation and that first became payable after the date of the filing of the petition.”
   8   Moreover, with the proposed order confirming plan, the Trustee requires that the Debtor give the
   9
       Trustee verification of being current in post-petition DSO payments.
  10
               (6) Other requirements:
  11
  12           (a) Due to the possibility of errors on the claims docket, it is the attorney’s responsibility to

  13   review all proofs of claim filed with the Court and resolve any discrepancies between relevant claims

  14   and the Plan prior to submitting any proposed Order Confirming Plan to the Trustee. Also, when
  15
       counsel provides a proposed order confirming plan to the Trustee, counsel must file or create a notice
  16
       on the Court docket. L.R.B.P. 2084-13(b).
  17
               (b) Requests by the Trustee for documents and information are not superseded by the filing
  18
  19   of an amended plan or motion for moratorium.

  20           (c) The Trustee will object to any reduction in the Plan duration or payout in a proposed
  21
       Order Confirming Plan unless an amended or modified plan is filed and noticed out.
  22
               (d) The Trustee requires that any proposed Order Confirming Plan state: “The Plan and this
  23
       Order shall not constitute an informal proof of claim for any creditor.”
  24
  25           (e) To expedite the order review process, counsel must use the recommended form for the

  26   order confirming plan found at www.chapter13.info.
  27
  28                                                     -2-


Case 2:19-bk-09299-BKM         Doc 29     Filed 10/25/19       Entered 10/25/19 14:49:43         Desc
                                             Page 2 of 4
   1          (f) The order confirming plan must be accompanied by a cover letter that goes over the
   2
       Trustee’s Recommendation items by each paragraph. If counsel fails to use the order form and
   3
       provide such letter, the Trustee will reject the proposed order outright and the time to comply with
   4
       the Recommendation is not extended.
   5
   6          (g) Any order confirming plan to provide that the Debtors will give the Trustee a copy of the

   7   2019 - 2023 federal and state income tax returns, including all attachments, forms, schedules and
   8   statements, within 14 days of filing them.
   9
              (h) Nothing in the Plan or Order Confirming Plan is to alter counsel’s obligation to represent
  10
       the Debtors. Counsel is to represent the Debtor(s) in all matters regardless of the fee agreement until
  11
  12   the Court issues an order permitting counsel to withdraw or the case is closed.

  13          (i) According to Paragraph II.H.3. of the “Administrative Procedures for Electronically Filed

  14   Cases,” as governed by Local Rule 5005-2(e), the Debtors’ attorney is to retain the original
  15
       signatures of all signatories to the Stipulated Order Confirming Plan (other than that of the Trustee).
  16
       Pursuant to Local Rule 2084-13(c), the Trustee will upload the proposed Order Confirming a plan
  17
       or granting a motion for a moratorium.
  18
  19          (j) The proposed order confirming plan, any responses to this recommendation, and

  20   documents submitted in response to this recommendation are to be submitted to the applicable case
  21
       administrator in the Trustee’s office.
  22
              SUMMARY: Pursuant to Local Rule 2084-10(b), by November 25, 2019, Debtor is to
  23
       resolve all of the above issues and provide the Trustee with a proposed order confirming plan that
  24
  25   meets the above requirements, or the Debtor must file an objection to the Recommendation and

  26
  27
  28                                                    -3-


Case 2:19-bk-09299-BKM         Doc 29     Filed 10/25/19      Entered 10/25/19 14:49:43         Desc
                                             Page 3 of 4
   1   obtain a hearing date. If neither is accomplished, then the Trustee could file a notice of intent to
   2
       lodge a dismissal order.
   3
                                                                                Russell Brown
   4                                                                            2019.10.23
   5
       Copy mailed or emailed to:                                               16:34:55 -07'00'
   6   DENEKA M. LECHUGA
       3836 EAST MORELOS STREET
   7   GILBERT, AZ 85295
       DDEMATTEO81@GMAIL.COM
   8
   9   PHOENIX FRESH START
       THOMAS ADAMS MCAVITY
  10   4742 N. 24TH STREET, #300
       PHOENIX, AZ 85016
  11   TOM@NWRELIEF.COM
  12
                         Jessica Morales
  13
                         2019.10.25
  14                     14:28:00 -07'00'
       _________________________________
  15
       jmorales@ch13bk.com
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                                  -4-


Case 2:19-bk-09299-BKM        Doc 29     Filed 10/25/19     Entered 10/25/19 14:49:43        Desc
                                            Page 4 of 4
